DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first-to-invent provisions.  
Status
1.	In response to a restriction requirement mailed 15 January 2016, Applicant elected without traverse Group I, claims 57-73, 77-81 and 86, in the reply filed on 13 March 2016.  Claims 74-76, 82-85 and 87-88 were withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Claims 57-73, 77-81 and 86 were examined and rejected on 29 September 2016. Applicant responded on 21 February 2017 cancelling claims 77-78, 80 and 86 and amending several claims.  Claims 57-73, 79 and 81 were examined and rejected in an Office action mailed on 30 May 2017.  The parties conducted an interview on 15 September 2017.  Applicant filed an RCE on 20 November 2017.  Claims 57-73, 79 and 81 were examined and rejected in an Office action mailed on 23 March 2020.  Applicant responded on 23 July 2020, canceling claims 67, 70-71 and 89 while adding claim 90.  Claims 57-66, 68-69, 72-73, 79, 81 and 90 were examined and rejected in an Office action mailed on 30 October 20.  Applicant filed a notice of appeal and requested a pre-appeal brief conference on 1 February 2021.  On 9 March 2021 the decision of the pre-appeal brief conference, which was to reopen prosecution, was mailed.  
Claims 57-66, 68-69, 72-73, 79, 81 and 90 are examined herein in view of Applicant’s claims and arguments of 23 July 2020 ("Response").  
Claims 74-76, 82-85 and 87-88 remain withdrawn as being drawn to a non-elected invention.

Examiner’s Notes
2.	Citations to Applicant’s specification are abbreviated herein “Spec.”



Claim 57 is interpreted as requiring growing the plants since the plants are placed in a growth medium and the only embodiments taught by Applicant involve growing the plants.  Claim 59 further limits claim 57 because it includes multiplying the plants.  Also regarding claim 57, Applicant defines abiotic selective pressure very broadly on page 4. Included in this definition is "exposure to ... pH, water," etc.  Under this broad definition, "selective pressure" without specifying which pressure is interpreted as being inherent in "growth medium."

Withdrawal of Objections and Rejections
3.	The rejections of claims 57-66, 68-69, 72-73, 79, and 81 under 35 USC 102(b) or 103 made in the Office action mailed on 23 March 2020 remains withdrawn in view of Applicant's amendments to the claims on 23 July 2020.  (The 23 March 2020 date of the Office action was inadvertently omitted from the Office action mailed on 30 October 2020).
4.	The rejection of claims 57-66, 69, 79, and 81 under 35 USC 102(b) made in the Office action mailed on 30 October 2020 is withdrawn in view of Applicant's amendments to the claims.

Any rejection or objection applying to a cancelled claim is rendered moot in view of the claim's cancellation.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim  remaining in the application.  Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Specification
5.	The disclosure is objected to because of the following informalities.  
Please change the word “FIGURES” on page 12, line 26 to “BRIEF DESCRIPTION OF THE DRAWINGS.”  
Appropriate correction is requested.

Claim Objections
6.	Claim 57 is objected to because of the following informality.
Claim 57 is objected to because it recites the limitation "the one or more plants" in line 13.  The antecedent basis for this limitation is somewhat confusing.  Further it appears to be redundant relative to the “the one or more plants selected in step b” in line 14.  If the line 13 limitation is deleted, the “of” in line 14 probably should be amended to read “from.”


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

7.	Claims 57-66, 69 and 81 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hynes et al. (2008) Can J Microbial 54:248-58 in view of Vessey (2003) Plant Soil 255:571–86 and Glick et al. (1995) Can J Microbiol 41:533-36.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
a.	Determining the scope and contents of the prior art.

c.	Resolving the level of ordinary skill in the pertinent art.
d.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
The instant application is generally directed at selecting microorganisms that can impart a beneficial property to a plant.  Spec., p. 2.
Claim 57 is a method claim drawn to growing a plant in a growth media with one or more microorganisms.  The growth is classified as being under selective pressure, but Applicant defines abiotic selective pressure very broadly on page 4.  Included in this definition is "exposure to ... pH, water," etc.  Under this broad definition, "selective pressure" without specifying which pressure and to what degree, is interpreted as being inherent in growing a plant in, for example, a field.  The first set of microorganisms is not defined and can be reasonably interpreted as being native biota in a soil.
After this growth step, plants are selected on the basis of beneficial properties relative to other plants.  From these benefited plants, a second set of microorganisms is acquired from either the plants or the rhizosphere.  This is steps (a), (b) and (c).
The above steps are then repeated at least once.
This is interpreted as the repeated step (a)(i) being in the presence of the second set of microorganisms obtained from the first part (c) and then isolating a third set of microorganisms, or a second isolated set of microorganisms, in the second occurrence of part (c).
The prior art teaches that bacteria can benefit plant growth.  For example, Vessey teaches that bacteria have been known to stimulate plant growth since ancient times, e.g., citing to Theophrastus (372–287 BC) and Virgil.  Vessey, p. 571.  Vessey refers to such bacteria as plant growth promoting rhizobacteria or PGPR.  E.g. id., abstract.  Vessey goes on to writhe that the “search for PGPR and investigation of their modes of action are increasing at a rapid pace as efforts are made to exploit them commercially as biofertilizers.  Vessey defines ‘biofertilizer
as a substance which contains living microorganisms which, when applied to seed, plant surfaces, or soil, colonizes the rhizosphere or the interior of the plant and promotes growth by increasing the supply or availability of primary nutrients to the host plant. 

Id., p. 572.  Improving plant growth is a beneficial property which falls within the meaning of claim 57.  This is confirmed by the specification on page 12 which teaches that in one embodiment, “the beneficial property is improved growth in nitrogen deficient or nitrogen limited growth media.”
Further, Glick et al. teaches isolating ”plant growth promoting rhizobacteria (PGPR)” based on ACC deaminase activity since that enzyme allows such bacteria to live with only ACC as a nitrogen source.  Glick et al., abstract.  Hynes et al. teaches growing the plants with ACC as the sole nitrogen source (pp. 249-250) and thus the plants were grown under nitrogen stress.  
Hynes et al. teaches screening bacteria for “plant growth-promotion activity” using canola plants – plants were placed in growth media.  Hynes et al., p. 250, cols. 1-2.  Thus, Hynes et al. teaches part (a).  
Hynes et al. also teaches selecting of plants on the basis of this beneficial activity – “[i]solates that promoted canola growth” and then isolating bacteria.  Hynes et al., p. 250, col. 2, 1st full para.  This satisfies parts (b) and (c) of claim 57.  These isolated, i.e. claim 57 part (c), microorganisms are then used in growth media with peas and lentils.  Id., p. 250, col. 2.  Microorganisms were isolated (‘acquired’) that improved pea growth and lentil growth.  This satisfies the repeat of parts (a) – (c) and results in the acquisition of a third set of microorganisms.  Hynes et al.’s results are summarized on page 251.
The 17 canola growth promoters were tested for their ability to enhance lentil and pea growth.  Four isolates, P. syringae 2-28, Pseudomonas veronii 3-10 and 3-67, and Bacillus pumilus 3-31, promoted the growth of lentil (Fig. 1), and one isolate, P. veronii 5-1, promoted the growth of pea compared with the noninoculated control (data not shown).  Pseudomonas syringae 2-28 significantly promoted lentil root length, increased the number of lateral roots and root dry mass, while B. pumilus 3-31 significantly promoted lentil root length and root dry mass (Fig. 1).  Pseudomonas veronii 3-10 and 3-67 significantly increased the number of lateral roots and root dry mass of lentil (Fig. 1), and P. veronii 5-1 significantly increased pea root dry mass by 29.8% (data not shown).

Hynes et al., p. 251.  Therefore claim 57 is obvious.

Claim 64 merely requires that the beneficial properties are phenotypic traits.  Phenotypic traits are defined broadly by Applicant.  E.g. Spec. p. 29 & p. 44.  Thus the growth promotion of Hynes et al. (e.g. p. 251) is a phenotypic trait.  Therefore claim 64 is also obvious.
Claims 61-62 require that the selective pressure be continuous, but, as seen above, Hynes et al. teaches growing the plants under low nitrogen conditions.  Therefore claim 61-62 and 69 are obvious.
Hynes et al. teaches isolation of microorganisms from roots (e.g. p. 249) and thus claim 65 is obvious.  
It is obvious to apply the pressure during germination and acquire the microorganisms after germination and thus claims 63 and 66 are obvious.  See, e.g. Hynes et al., p. 250 & Vessey, p. 584.
Given that PGPR is well-established in the art (e.g. Vessey, entire article), it is obvious to use the microorganisms identified by Hynes et al. to improve the growth of plants and thus claim 81 is obvious.


8.	Claims 68 and 79 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hynes et al. (2008) Can J Microbial 54:248-58 in view of Vessey (2003) Plant Soil 255:571–86 and Glick et al. (1995) Can J Microbiol 41:533-36 and in further view of Cattelan et al. (1999) Soil Sci. Soc. Am. J. 63:1670–80. 
As seen above, claim 57 is obvious over the first three references.
Cattelan et al. also teaches isolating beneficial microorganisms.  Cattelan et al. begins with acknowledgment that ”plant growth–promoting rhizobacteria (PGPR)” exist.  Cattelan et al., p. 1670.  Cattelan et al. teaches in the introduction 


Cattelan et al., p. 1671.  
Cattelan et al. thus teaches several forms of selective pressure including low N2 and pathogenic fungi.  Cattelan et al. teaches a secondary screen for volatile antifungal compounds.  Thus claim 68 is obvious.
Cattelan et al. teaches growing the bacterial cells overnight and then adding magnesium sulfate (p. 1672) and thus claim 79 is obvious.


9.	Claims 72-73 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hynes et al. (2008) Can J Microbial 54:248-58 in view of Vessey (2003) Plant Soil 255:571–86 and Glick et al. (1995) Can J Microbiol 41:533-36 and in further view of Barea et al. (2005) J Exp Bot 56(417):1761-78.
As seen above, claim 57 is obvious in view of the first three references.  The combined references do not directly teach the steps of claim 72.  However, given the diversity of PGRPs known and their potential symbiotic and non-symbiotic interactions (Barea et al., entire article), an ordinary artisan would be motivated to follow the steps of claim 57 separately and then combine the isolated microorganisms.  Therefore claims 72-73 are obvious.


10.	Claim 90 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hynes et al. (2008) Can J Microbial 54:248-58 in view of Vessey (2003) Plant Soil 255:571–86 and Glick et al. (1995) Can J Microbiol 41:533-36 in further view of Kohl et al. (2011) Biol Control 57:1-12.
As seen above, claim 57 is obvious.  The combined references do not teach formulating the isolated microorganisms for commercial use.  
Claim 90 requires formulation of the isolated bacteria into a microbial product with exemplary formulations found on page 48 of the specification.  Formulation of a PGRP as powders or granules is obvious (e.g. Kohl et al., p. 8).  Indeed, the title of the Kohl et al. publication is “Stepwise screening of microorganisms for commercial use in biological control of plant-pathogenic fungi and bacteria.”  Thus claim 90 is obvious.  


Conclusion
11.	No claim is allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL T BOGGS whose telephone number is (571)272-2805.  The examiner can normally be reached on Monday - Friday, 0800 to 1830 Mtn.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on 571-270-0708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RUSSELL T BOGGS/Examiner, Art Unit 1663